Title: 4th.
From: Adams, John Quincy
To: 


       The weather has been rather disagreeable this day.
       In the evening I went with Thompson and Putnam, to Mr. Bradbury’s, where we found a large company. Mr. W. Parsons and his wife; Mr. Sigourney, and his enamorata and an innumerable quantity of Miss Greenleafs’. We pass’d the evening as usual: singing, playing cards &c. Mr. Sigourney, has a very good voice, and entertained the company much more than such exercises generally do.
       We retired between 10 and 11 o’clock.
      